Adams, J.
The plaintiff in this action is the husband of the plaintiff in Agnes Smith v. Grove. The opinion in that case was handed down at this term of court, ante, p. 106. In this case the plaintiff seeks to recover from the same defendant damages for loss of services and for expenditures growing out of the same automobile accident in which it is alleged that the defendant was negligent and the plaintiff free from contribu*116tory negligence. The two cases were tried below and were heard in this court together and present the same questions here. The decision in the other case is conclusive here. For the reasons stated in the opinion in that case, the entry is:

Judgment affirmed.